DETAILED ACTION
Continued Examination under 37 C.F.R. § 1.114
A Request for Continued Examination (RCE) under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after the final Office action dated 14 December 2021.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) was timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 14 April 2022 has been entered.
Withdrawn Objections and Rejections
The objection to the specification.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 to 17 remain rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claims contain subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventors, at the time the application was filed, had possession of the claimed invention.
Claims 1 to 17 contain the limitation “microbes adapted to add nutrients to organically enhance plant growth”.  The specification as filed does not reasonably convey to one skilled in the relevant art that the inventor had possession of the entire scope of the claimed invention at the time the application was filed.  This is a new matter rejection.
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1 to 17 remain rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or joint inventor regards as the invention.
Claims 1 to 17 contain the limitation “microbes adapted to add nutrients to organically enhance plant growth”.  It is unclear what these adaptations are.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 17 remain rejected under 35 U.S.C. § 103 as being unpatentable over Runyon (U.S. Pat. No. 5,447,866) in view of Roth (U.S. Pat. No. 5,833,857), both references previously cited.
Regarding claim 1, Runyon teaches a system for organically enhancing plant growth comprising a vessel for receiving water, microbes, and microorganism growth media; a pump exterior to the vessel, the pump having a first discharge line extending from the pump into the bottom portion of the vessel, such that the contents of the vessel can be recirculated by the pump from the vessel outlet back into the vessel through the first discharge line and a second discharge line extending from a pump and adapted to be coupled to an irrigation system for plants; a vessel outlet from a bottom portion of the vessel coupled to a pump; an aerator for injecting air into the first discharge line for aerating the contents of the vessel.  Runyon also teaches first and second valves in the first and second discharge lines and neither the intended uses nor the methods of operation of the various valves patentably distinguish them from the prior art.  M.P.E.P. § 2114.  Runyon at Figure 1 along with its associated textual description; column 2, lines 5 to 19; column 4, lines 23 to 38; and column 7, lines 17 to 47.  While Runyon does not explicitly teach a generator for powering the pump, Runyon does teach that the system, including the pumps, are “controlled by an appropriate computer and control system”, which implies the use of a generator of power.  Finally, regarding the limitation that the vessel can contain up to 600 gallons of water, it would have been prima facie obvious to one of ordinary skill in the art to use a vessel of any desired volume according to need, especially considering that Runyon teaches that “(t)hose skilled in the art will readily be able to determine optimum reactor size for any specific end use.”  Runyon at column 3, lines 53 to 55.
Runyon does not teach that the same pump has both the first and second discharge lines or teach that the system is mobile and self-contained with a mobile structure comprising a plurality of wheels.  Regarding the use of one pump that has both the first and second discharge lines, the integration of parts would have been prima facie obvious to one of ordinary skill in the art, M.P.E.P. § 2144.04, especially considering that the use of the same pump for recirculation and discharge would reduce the complexity of the system.  Regarding the mobility of the system, Roth teaches a self-contained mobile structure comprising a plurality of wheels.  Roth at Figure 4 along with its associated textual description and column 4, line 58 to column 5, line 9.  Not only would it have been prima facie obvious for one of ordinary skill in the art to make elements portable, M.P.E.P. § 2144.04, it would also have been prima facie obvious to one of ordinary skill in the art to combine the disclosure of Runyon with that of Roth because Roth teaches that there is a need for a portable, high-volume, highly efficient, and versatile treatment system.  Roth at column 1, lines 58 to 59.  Assuming, arguendo, that Runyon does not implicitly teach a generator, Roth also teaches a portable power supply, which meets the claimed limitation of a generator, that can be transported with the vessel.  Roth at column 4, lines 56 to 57.
Regarding claims 2 and 12, while Runyon in view of Roth does not specifically teach that the microbial growth media comprise inorganic microbial growth nutrients, it would have been prima facie obvious for one of ordinary skill in the art to use microbial growth media that comprises inorganic microbial growth because Runyon teaches that appropriate nutrients can be used for the growth of the relevant microorganisms.  Runyon at column 7, lines 7 to 47.
Regarding claims 3, 10, and 17, making elements detachable would have been prima facie obvious to one of ordinary skill in the art.  M.P.E.P. § 2144.04.  The intended reason(s) for making elements detachable does not patentably distinguish a claimed apparatus from the prior art.  M.P.E.P. § 2114.
Regarding claim 4, Runyon teaches a venturi.  Runyon at column 4, line 39.
Regarding claim 5, duplication of parts, i.e., two air inlets, would have been prima facie obvious to one of ordinary skill in the art.  M.P.E.P. § 2144.04.
Regarding claims 6 and 15, the location of the aerator is merely a design choice that would have been prima facie obvious to one of ordinary skill in the art depending on the desired aeration location.
Regarding claim 7, while Runyon in view of Roth does not specifically teach that the that the valve is a ball valve and the pump used is a diaphragm pump, ball valves and diaphragm pumps are notoriously well known and the selection of a ball valve and a diaphragm pump would have been merely design choices for one of ordinary skill in the art considering that the simple substitution of one known type of valve or pump for another to obtain predictable results would have been prima facie obvious to one of ordinary skill in the art.  M.P.E.P. § 2141.
Regarding claim 8, Runyon teaches a valve situated in the vessel outlet.  Runyon at Figure 1 and column 4, lines 23 to 38.
Regarding claim 9, while neither Runyon nor Roth specifically teach that the top of the vessel is open to the atmosphere, open air vessels are well known and it would have been prima facie obvious for one of ordinary skill in the art to use a vessel with an open top because it would be cheaper.
Regarding claim 11, Runyon teaches a system for organically enhancing plant growth comprising a vessel for receiving water and microorganism growth media; a recirculating pump exterior to the vessel, the pump having a first discharge line extending from the pump into the bottom portion of the vessel, such that the contents of the vessel can be recirculated by the pump from the vessel outlet back into the vessel through the first discharge line and a second discharge line extending from a pump and adapted to be coupled to an irrigation system for plants; a vessel outlet from a bottom portion of the vessel coupled to a pump; an aerator for injecting air into the first discharge line for aerating the contents of the vessel.  Runyon at Figure 1 along with its associated textual description and column 7, lines 17 to 47.  While Runyon does not explicitly teach a generator for powering the pump, Runyon does teach that the system, including the pumps, are “controlled by an appropriate computer and control system”, which implies the use of a generator of power.
Runyon does not teach that the same pump has both the first and second discharge lines or teach that the system is mobile and self-contained with a mobile structure comprising a plurality of wheels.  Regarding the use of one pump that has both the first and second discharge lines, the integration of parts would have been prima facie obvious to one of ordinary skill in the art, M.P.E.P. § 2144.04, especially considering that the use of the same pump for recirculation and discharge would reduce the complexity of the system.  Regarding the mobility of the system, Roth teaches a self-contained mobile structure comprising a plurality of wheels.  Roth at Figure 4 along with its associated textual description and column 4, line 58 to column 5, line 9.  Not only would it have been prima facie obvious for one of ordinary skill in the art to make elements portable, M.P.E.P. § 2144.04, it would also have been prima facie obvious to one of ordinary skill in the art to combine the disclosure of Runyon with that of Roth because Roth teaches that there is a need for a portable, high-volume, highly efficient, and versatile treatment system.  Roth at column 1, lines 58 to 59.  Assuming, arguendo, that Runyon does not implicitly teach a generator, Roth also teaches a portable power supply, which meets the claimed limitation of a generator, that can be transported with the vessel.  Roth at column 4, lines 56 to 57.  
Regarding claim 13, the selection of a diaphragm pump would have been merely a design choice for one of ordinary skill in the art and the simple substitution of one known type of pump for another to obtain predictable results would have been prima facie obvious to one of ordinary skill in the art.  M.P.E.P. § 2141.
Regarding claim 14, the volume of the vessel is a design choice depending on its intended use and it would have been prima facie obvious to one of ordinary skill in the art to use a vessel of any volume, including one that can contain from 250 to 500 gallons of water, because Runyon teaches that “(t)hose skilled in the art will readily be able to determine optimum reactor size for any specific end use.”  Runyon at column 3, lines 53 to 55.
Regarding claim 16, while Runyon in view of Roth does not specify that the valves are ball valves, ball valves are notoriously well known and the selection of a ball valve would have been merely a design choice for one of ordinary skill in the art considering that the simple substitution of one known type of valve for another to obtain predictable results would have been prima facie obvious to one of ordinary skill in the art.  M.P.E.P. § 2141.
Response to Arguments
All of Applicant’s arguments filed on 14 April 2022 have been fully considered but are not persuasive.
Regarding the rejection of the claims under 35 U.S.C. § 112(a) as failing to comply with the written description requirement for containing the limitation “microbes adapted to add nutrients to organically enhance plant growth”, the Office has reviewed the sections of the specification that Applicant believes supports this limitation, Response to Final Office Action with Request for Continued Examination filed on 14 April 2022 at page 8, and has determined that none of these sections, nor any others in the specification as filed, demonstrates that the inventor had possession of the entire scope of the claimed invention at the time the application was filed.  At best the specification as filed provides support for the premise that certain known microbes can be selected “to add or fix plant growth nutrients to the plant and soil, thereby organically enhancing plant growth”, Specification as filed at paragraph [0051], not that any and all microbes can be adapted “to add nutrients to organically enhance plant growth”.  Accordingly, this rejection is maintained.
 The same is true regarding Applicant’s response to the rejection of the claims under 35 U.S.C. § 112(b) as being indefinite for containing the limitation “microbes adapted to add nutrients to organically enhance plant growth”.  Response to Final Office Action with Request for Continued Examination filed on 14 April 2022 at page 9.  First, Applicant is reminded that while the claims are read in light of the specification, limitations from the specification are not read into the claims.  M.P.E.P. § 2111.01(II).  Second, at best, one of ordinary skill in the art reading the specification as filed would understand that certain known microbes can be selected “to add or fix plant growth nutrients to the plant and soil, thereby organically enhancing plant growth”, Specification as filed at paragraph [0051], not that any and all microbes can be adapted “to add nutrients to organically enhance plant growth”.  Accordingly, this rejection is also maintained.
In response to Applicants arguments regarding the rejection of the claims under 35 U.S.C. § 103 as being unpatentable over Runyon in view of Roth, Response to Final Office Action with Request for Continued Examination filed on 14 April 2022 at pages 10 to 11, Applicant is reminded that other than claims 6, 7, 13, and 16, the remaining claims merely recite “a pump” and “a valve”.  The Office has stated, and Applicant has admitted on the record, that Runyon teaches a pump (46) along with a valve (38) in the discharge line (41).  Runyon at Figure 1; Response to Final Office Action with Request for Continued Examination filed on 14 April 2022 at page 11.  Thus, Applicant’s arguments with respect to these claims is unpersuasive.
Regarding claims 6, 7, 13, and 16 in which the pump is specified as a “diaphragm pump” and the valve is specified as “a ball valve”, Applicant’s argument is that prior to Applicant’s disclosure, “ball valves and diaphragm pumps are simply not known in the field of fertilization” and that “[a] substitution of Runyon’s generic valve 38 and optional pump 46 for flow control ball valves and diaphragm pumps would be infeasible without impermissible hindsight reconstruction because, before Applicant’s invention, there would be no reason for controlling the flow rate of the discharged contents into the irrigation system.”  Response to Final Office Action with Request for Continued Examination filed on 14 April 2022 at page 11.  As explained infra, Applicant is incorrect.
Applicant gives itself too much credit and overstates its contribution to the field.  First, the fact that Runyon uses a valve connected to a control system in the discharge line from a vessel to an irrigation system is an explicit teaching that one of ordinary skill in the art would want to control the flow rate of the discharged contents into the irrigation system, as Runyon clearly does.  Runyon at Figure 1.  Thus, is unclear how Applicant can reasonably argue that “(n)either of the cited references even hints at the need to control flow rate output into an irrigation system”, Response to Final Office Action with Request for Continued Examination filed on 14 April 2022 at page 11.  If Runyon did not want to control the flow rate of the discharged contents into the irrigation system, Runyon would not have placed a valve, let alone one connected to a control system, in the discharge line.  Runyon would have had the contents of the vessel discharge uncontrolled into the irrigation system.  Because Runyon does not do that but instead uses a controlled valve in the discharge line, Runyon provides significantly more than a “hint” that controlling the flow rate of the discharged contents into the irrigation system is important.
Applicant’s argument that one of ordinary skill in the art would substitute the “generic valve” of Runyon with a ball valve because a ball valve is “simply not known in the field of fertilization” is both unpersuasive and wrong.  Attached are several references that show that ball valves were well known in the field of fertilization.  See, e.g., Carpenter at paragraph [0057]; Felknor et al. at paragraph [0028]; Gooch et al. at column 5, lines 23 to 31; Little at column 5, lines 58 to 61; Reid at column 8, lines 9 to 11; Scott et al. at column 13, lines 60 to 63 and column 21, lines 12 to 18; and Smith, III et al. at paragraph [0023].  The same is true for Applicant’s erroneous argument that one of ordinary skill in the art would substitute the “optional pump” of Runyon with a diaphragm pump because a diaphragm pump is “simply not known in the field of fertilization”.  See, e.g., Baggaley at column 1, lines 36 to 64; Bomze at paragraph [0044]; Cecala et al. at column 6, lines 4 to 8; Chaplinsky at column 4, lines 32 to 34; Gonske at column 1, lines 33 to 54; and Kaprielian et al. at paragraph [0111].
Regarding Applicant’s “impermissible hindsight” argument, Applicant is reminded that “(a)ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from Applicant’s disclosure, such a reconstruction is proper.”  M.P.E.P. § 2145(X), emphasis added.  The numerous references listed above clearly demonstrate that the use of ball valves and diaphragm pumps in the field of fertilization to control flow was knowledge well within the level of ordinary skill in the art at the time the claimed invention was made and Applicant has provided no evidence that this was knowledge gleaned only from Applicant’s disclosure.  Having established that ball valves and diaphragm pumps were well known to control flow in the field of fertilization, Applicant is reminded that the simple substitution of one known type of valve or pump for another to obtain predictable results would have been prima facie obvious to one of ordinary skill in the art.  M.P.E.P. § 2141.  
Finally, in response to Applicant’s arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  M.P.E.P. § 2145(IV).
Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to Applicant' s disclosure:
Baggaley (U.S. Pat. No. 3,865,126);
Bomze (U.S. Pat. Appl. Pub. No. 2007/0205225);
Carpenter (U.S. Pat. Appl. Pub. No. 2010/0176218);
Cecala et al. (U.S. Pat. No. 6,979,116);
Chaplinsky (U.S. Pat. No. 5,135,174);
Felknor et al. (U.S. Pat. No. 2009/0255180);
Gonske (U.S. Pat. No. 6,148,839);
Gooch et al. (U.S. Pat. No. 8,210,451);
Kaprielian et al. (U.S. Pat. Appl. Pub. No. 2007/0220808);
Little (U.S. Pat. No. 4,635,848);
Reid (U.S. Pat. No. 8,297,535);
Scott et al. (U.S. Pat. No. 9,121,012); and
Smith, III et al. (U.S. Pat. Appl. No. 2007/0215722).
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 C.F.R. § 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 C.F.R. § 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of an RCE and the submission under 37 C.F.R. § 1.114.  M.P.E.P. § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (in USA or CANADA) or 571-272-1000.
/Gautam Prakash/
Primary Examiner, Art Unit 1799